Citation Nr: 1449751	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the left hand, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the right hand, currently rated as 10 percent disabling prior to January 15, 2014.

3.  Entitlement to an increased rating for arthritis of the right hand, currently rated as 10 percent disabling beginning January 15, 2014.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In May 2010, the Board remanded the appeal for additional development.

In December 2012, the Board denied an increased rating for bilateral hearing loss.  The Board also found that the issue of entitlement to TDIU was raised by the evidence and added the issue as a separate claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues currently on appeal and the newly added TDIU claim for additional development.  These issues have returned for current appellate review.  

The Veteran submitted additional relevant evidence immediately after the 30 day period following the December 2013 supplemental statement of the case (SSOC).  Review of the December 2013 SSOC clearly informed the Veteran that he had 30 days to respond.  Although he explicitly requested that the newly submitted evidence be reviewed by the agency of original jurisdiction (AOJ), the AOJ did not do so because the evidence was not timely received.  Consequently, the Board is reviewing the January 2014 private medical records in the first instance. 

For the claims currently decided, the Board finds that it may consider the January 2014 private medical records without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1304.  This is so because the Board is granting the maximum schedular rating for the left hand disability and remanding the right hand increased rating claim for additional consideration.  For the period prior to January 15, 2014, all available evidence has been obtained and further delay in adjudicating the claims over this time period would not raise any reasonable possibility of substantiating the claims prior to such date.  Bernard, supra.; 38 C.F.R. § 3.159(d).

The paper claims folder has been converted in its entirety into electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for a right hand disability beginning January 15, 2014 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 15, 2014, the objective clinical evidence did not show that limited motion of either thumb approximating a gap of two inches (5.1 centimeters/ cm) when attempting to oppose the fingers.  

2.  On January 15, 2014, the objective clinical evidence showed a gap of 7cm for opposition of the left thumb.   


CONCLUSIONS OF LAW

1.  Prior to January 15, 2014, the criteria for a rating in excess of 10 percent for arthritis of the left hand are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).

2.  Prior to January 15, 2014, the criteria for a rating in excess of 10 percent for arthritis of the right hand are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).

3.  Beginning January 15, 2014, the 20 percent rating criteria for arthritis of the left hand are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

For increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

January 2005 and April 2006 VCAA letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The April 2006 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  He also had October 2006 and September 2011 VA examinations to assess the severity of his service-connected bilateral hand disability.  As detailed below, the January 2014 medical records substantiate a claim for the maximum rating for the left hand under the currently assigned diagnostic code.  See 38 C.F.R. § 4.71a, DC 5228.  They also indicate that the right hand disability has increased in severity since September 2011.  In addition, the Veteran has complained about increasing functional impairment (March 2012, June 2013, and January 2014 Veteran reports) since the most recent examination in September 2011.  An updated VA right hand examination will be obtained as directed in the Remand section below for the period beginning January 15, 2014.  This is because the January 15, 2014 clinical evaluation is the first objective clinical report of suggesting an increase in the right hand disability.  As explained in detail below, the Board finds it to be the initial probative evidence of an increased disability.  However, for the period prior to January 15, 2014, the Board finds the current medical evidence sufficient to decide the claim.  
 
For the above stated reasons, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Laws and regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's service-connected right thumb is rated under Diagnostic Codes (DCs) 5003- 5228.  38 C.F.R. § 4.71a. DCs 5003, 5228.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  DC 5003 allows a rating for degenerative arthritis and DC 5228 allows a rating for limitation of motion of the thumb.  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Here, DC 5003 is for degenerative arthritis.  It provides a compensable rating for arthritic joints that do not meet the limitation of motion rating criteria for the applicable joint.  

DC 5228 provides for a noncompensable rating when there is limitation of motion of the thumb with a gap of less than one inch between the thumb pad and the fingers, when the thumb is attempting to oppose the fingers.  For a 10 percent rating, there must be a gap of one to two inches between the thumb pad and the fingers when the thumb is attempting to oppose the fingers.  With a gap of more than two inches between the thumb pad and the fingers, a 20 percent rating is assigned.  A 20 percent evaluation is the maximum rating under the provisions of DC 5228.  38 C.F.R. § 4.71a, DC 5228.

Factual Background

December 2004 private medical records from Dr. B. indicate that the Veteran had a six to twelve month history of progressive painful stiffness in both thumbs with the left thumb being more painful than the right.  He reported being very active with mechanic work since his retirement.  He started having difficulties with his hand function and high impact activities.  Clinical examination showed that all non-thumb small joints of the hands were within normal limits.  Hypermobility of the metacarpophalangeal joints (MCP) (also described as the joints at the base of each digit of the hand) in both thumbs and degenerative change.  Palpable bilateral basilar joints (thumb) were noted.  X-rays were taken.  Dr. B discussed treatment options with the Veteran.  

December 2004 X-ray report showed left hand osteoarthritis with the advance arthritic changes involving the first carpometacarpal joint (CMC) (joint linking the hand to the wrist).  For the right hand, osteoarthritic changes were found in the second and third distal interphalangeal joint (DIP) (also described as the third joint from the base of the finger) and the first CMC joint.  

January 2005 private medical records from Dr. B reflect that X-rays of both hands confirmed osteoarthritis, moderately advanced involving basilar joints of the left thumb and mild to moderate changes of the right thumb.  Dr. B discussed medication options and referred the Veteran to the hand clinic for a customized splint for work activities.  Dr. B listed a diagnosis of advanced osteoarthritis basilar joints in both thumbs with the left being greater than the right.   

January 2005 occupational rehabilitation records reflect that the Veteran was referred to the Hand Therapy Clinic for arthritis management.  The Veteran's chief complaint was that he was unable to grip with his left thumb due to pain.  He reported a six month history of pain.  Range of motion of the left thumb MCP was to 25 degrees and interphalangeal joint (IP) to 10+/75 degrees.  The rest of the digits were within functional limits.  The examiner also noted increased pain secondary to pinching and gripping of the left thumb.  Left grip strength was 40 pounds and right grip strength was 120 pounds.  The Veteran had diminished light touch sensation in his left hand.  He denied numbness or tingling.  The Veteran was fitted for a left thumb spica splint.  

April 2005 occupational rehabilitation records reflect that the Veteran also received a right thumb spica splint.  Range of motion was not tested.  The examiner commented that the right hand range of motion was within functional limits.  

In his November 2005 claim, the Veteran reported that the arthritis in both hands had been increasing.  He now had splints for both hands.  

February 2006 private medical records from Dr. D.B. reflect that the Veteran had a cystic lesion along the web space of his right thumb.  Clinical examination confirmed a palpable lesion between the right thumb and index finger and Dr. D.B. made as an assessment as such.    

June 2006 private medical records from Dr. B reflect that the Veteran routinely used his thumb splints and was able to participate in all activities of daily living.  An assessment of osteoarthritis was maintained and the Veteran was advised to return in six months.   

October 2006 VA examination reflects that the Veteran had retired as a private pilot approximately two years ago.  He reported having arthritis in both thumbs and the distal and proximal joints.  He described having pain when any pressure is applied to his thumbs.  His left thumb hurt more than his right thumb.  He cited problems with gripping.  The pain ceased when he stopped the offending activity.  He denied any flare-ups of pain.  Motrin and his brace helped alleviate the pain.  He could not identify any specific activity that he could not perform due to hand pain.  However, he noted that he could not participate in certain recreational activities while wearing the thumb braces.  Clinical examination showed the Veteran to have good opposition and fisting to the transverse crease.  Normal thumb to the base of the fifth finger was noted.  Bilateral MCP was to 50 degrees on the right and 55 on the left hand.  DIP was from 0 to 95 degrees bilaterally.  Palpable effusions or deformity, erythema, edema, or tenderness were not observed.  The examiner stated that additional limitation due to repetitive use or flare-ups cannot be reported in a non-speculative manner.  No discomfort or difficulty was observed during range of motion testing.  The examiner reported that the Veteran was independent in his activities of daily living.  She reviewed the December 2004 X-ray reports and diagnosed osteoarthritis of the hands.  

In May 2008, the Veteran reported that he could not grip objects due thumb pain.  He continued to take medications and use splints for treatment.  

June 2008 private medical records from Dr. B reflects that the Veteran continued to have advanced osteoarthritis involving the basilar joints of each thumb, right greater than left, complicated by subluxation.  His hand function was limited to simple activities of daily living.  Notably, he had stopped playing golf.  The examiner assessed IP joint (knuckle) osteoarthritis with severe subluxation of the right thumb.  
 
November 2010 VA primary care records reflect that the Veteran had worsening osteoarthritis in his thumbs.  He identified car and motorcycle work and recreational vehicle trips as his leisure activities.  Clinical examination was unremarkable.  No pertinent diagnosis was added.  

September 2011 private medical records from Dr. B show that the Veteran had a six month history of atraumatic subluxation of the left thumb.  He had a history of prominent osteoarthritis of the thumb and lost use of his extensor tendon.  He denied trauma, but reported exertive activity while traveling.  Dr. B assessed osteoarthritis with subluxation of the left thumb.  Contemporaneous X-rays showed osteoarthritis of the left first CMC joint, triscaphe joint, and first through third DIP joints.  No fracture was observed.  

In September 2011, VA reexamined the Veteran for his service-connected bilateral hand disability.  The examiner noted the Veteran's work history as a military and civilian pilot.  The Veteran had retired in 2004.  He reported difficulty buttoning his clothes due to bilateral hand arthritis.  He sought private treatment from Dr. B.  The examiner noted the pertinent medical history.   Currently, the Veteran continued to wear splints for each hand.  He stated that he no longer worked on car, motorcycles, and RV trips due to hand pain.  He limited his activity to using a self-propelled lawn mower.  He had difficulty grasping any object with his left hand due to arthritis and left thumb subluxation.  He was able to use his right hand for grip, but could not hold objects because of arthritis.  The examiner noted that the Veteran was right hand dominant and did not report flare-ups.  Range of motion for the left thumb showed that the Veteran could not fully oppose his left thumb.  The examiner observed a 1 to 2 inch (2.5 to 5.1 centimeters / cm) gap between the left thumb pad and fingers.  Painful motion was not found and repetitive motion did not change the results.  The Veteran exhibited full finger flexion and extension.  For functional impairment, the examiner reported that none was observed for the right hand.  Left thumb functional impairment included less movement than normal, weakened movement, incoordination, deformity, and MCP subluxation.  The examiner also noted pain upon palpation for the left hand.  Hand grip strength was complete on the right hand and 3/5 for the left hand.  Ankylosis was not found.  The examiner commented that the Veteran used hand splints every night.  X-rays showed first MCP and DIP degenerative arthritis in both hands and subluxation of the left first MCP with abduction of the proximal phalanx.  The examiner commented that it would be difficult for the Veteran to work with tools.  She diagnosed bilateral degenerative arthritis of the hands with moderate functional limitation of the left hand and minimal functional limitation of the right hand.  

In March 2012, the Veteran reported that he had sustained overuse of his hands in service as a helicopter pilot.  His current gripping ability was limited to his four fingers.  He could not grip many objects.  He believed the rating schedule was inadequate since he only had 50 percent use of his hands and was not afforded an increased rating.  

January 2013 private medical records from Dr. B. indicate continued subluxation of the left thumb.  Grip strength was maintained and hand function was accommodating.  Dr. B assessed generalized osteoarthritis.  

In June 2013, the Veteran reported that he had severe impairment in performing daily activities due to his bilateral hand disability.  Now, he had to rely on others to perform activities requiring manual dexterity, such as home or automobile repair.  He asserted that he was unemployable due to his bilateral hand disability.    

January 2014 private occupational therapy records reflect that the Veteran needed a replacement splint.  He was noted to have a history of chronic thumb subluxation with severe pain.  Both thumbs had instability, but the left was displaced.  He was unable to grasp or complete opposition with his left thumb.  He did not identify any specific neurological abnormality.  Range of motion showed thumb subluxation at MCP and IP joints, but the Veteran was able to move the thumb into normal position.  Finger digit movement was within normal limits bilaterally.  However, the left thumb had severe subluxation and swan neck of the IP joint.  MCP joint was to 45 degrees hyperextension.  Hand strength was assessed as 2/5.  Right hand grip was 40 pounds.  The examiner was unable to test the left hand grip due to pain and deformity.  Opposition of thumb pad to index finger was 7 cm on the left and 4.75 cm on the right.  Pain was assessed as 10/10 with touch to left thumb base, palm side, and external side.  He was unable to tolerate any movement of the left thumb.  The examiner further commented that the Veteran could not tie his shoes and was only able to complete dressing and buttoning with hemiplegic techniques.  She stated that limitations were caused by the absence of grip or pinch ability from his left hand.  She also noted that the Veteran could not participate in many recreational and domestic activities, such as golf, fishing, and yard work.  The Veteran was unable to open medicine bottles.  The examiner assessed status post subluxation of the left thumb.  She recommended occupational therapy to decrease pain and increase joint stability.  

January 2014 occupational therapy notes that the Veteran's current status was between 40 percent and 60 percent restriction in carrying, moving, and handling objects.  Physical therapy goal was to decrease such functional limitation to between 20 and 40 percent impairment.  Occupational therapy was recommended for two times per week over the next two weeks.  

January 31, 2014 private occupational therapy notes reflect that the Veteran had three occupational therapy treatments and achieved his goal of 20 and 40 percent impairment in carrying, moving, and handling objects.

Analysis

(i) Prior to January 15, 2014

The Board finds that an increased rating prior to January 15, 2014 is not warranted for either hand because the evidence weighs against a finding that he met the 20 percent criteria under DC 5228.  38 C.F.R. § 4.71a, DC 5228.  VA examination reports from October 2006 and September 2011 reflect that the Veteran had less than a two inch (5.1 cm) gap between moving his thumbs to his fingers.  See October 2006 and September 2011 VA examination reports.  Notably, the Veteran denied having flare-ups of pain.  Id.  The September 2011 VA examiner clinically assessed the overall functional impairment for the left and right hands as moderate and mild, respectively.  

The Board acknowledges the Veteran's complaints about functional impairment in daily activities due to hand pain, specifically described as his inability to grip objects.  (See May 2008, March 2012, and June 2013 Veteran reports).  However, an increased disability rating during this time period based upon complaints about pain, weakness, decreased functional ability, etc. is not warranted.  In October 2006, no additional functional impairment was noted.  In September 2011, functional impairment for the left thumb included weakened movement and incoordination.  Although left hand grip strength was diminished to 3/5 at the September 2011 examination, he did not exhibit complete grip loss at that time or at the subsequent January 2013 clinical evaluation by Dr. B.  Again, the September 2011 VA examiner assessed the overall clinical impairment as mild (right hand) and moderate (left hand).  The VA examiners and Dr. B are medical experts and qualified to provide objective clinical assessments.  See 38 C.F.R. § 3.159(a)(1).  Consequently, the Board considers their clinical reports to be highly probative evidence concerning the functional impairment due to the Veteran's bilateral hand disability.  Their reports do not reflect findings to warrant an increased rating based upon additional functional impairment.  

Overall, the Veteran's reports suggesting severe inability to grip objects conflict with the September 2011 and January 2013 clinical findings and as such, they are not persuasive to warrant an increased rating based upon functional impairment.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In summary, the functional impairment due to pain, weakened movement and incoordination has been considered in the 10 percent disability rating for each hand.  As explained above, the Board considers the clinical findings more persuasive than the Veteran's reports.  Id.  While acknowledging the effects on his daily activities reflected in the lay reports and medical records, the persuasive evidence does not provide a basis for an increased rating due to additional functional loss from pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

The Board has considered whether additional ratings are warranted prior to January 15, 2014.  Schafrath, supra.  Careful review of the Veteran's prior statements indicates that the disability is primarily a result of restricted thumb grip, weakness, and motion.  The record does not indicate that the Veteran had sufficient limitation in any of his fingers or neurological dysfunction to warrant a separate compensable rating.  38 C.F.R. §§ 4.71a, DC 5229; 4.118, DC 7804; 4.124a, DCs 8515, 8516.   Additional or separate ratings for either hand are not warranted.  Id.

(ii) Beginning January 15, 2014

A 20 percent rating pursuant to DC 5228 is warranted for the left hand beginning January 15, 2014.  38 C.F.R. § 4.71a, DC 5228.  On January 15, 2014 private medical records reflect range of motion findings for the right hand meeting the schedular criteria for a 20 percent rating under DC 5228.  The Board has considered evidence received prior to January 15, 2014 above, but it does not include objective clinical evidence that the Veteran's left hand disability approximated the criteria for an increased rating under DC 5228.  Id.  The initial objective clinical evidence showing restricted motion of the thumb to approximate a 20 percent rating under DC 5228 is the January 15, 2014 private medical records.  Hence, the Board finds the 20 percent rating is warranted beginning on that date.  Caluza, 7 Vet. App. at 510-511.  This rating action results in granting the maximum schedular rating and further discussion of appropriate ratings under DC 5228 after January 15, 2014 is not needed.  Id.

The Board has considered whether additional ratings are warranted after January 15, 2014.  Schafrath, supra.  Careful review of the Veteran's prior statements indicates that the disability is primarily a result of left thumb restricted motion and weakness.  The record does not indicate that the Veteran had sufficient limitation in any of his fingers or neurological dysfunction to warrant a separate compensable rating.  38 C.F.R. §§ 4.71a, DC 5229; 4.118, DC 7804; 4.124a, DCs 8515, 8516; (See January 2014 report that bilateral hand finger movement was functionally normal).  Additional or separate ratings for the left hand are not warranted.  Id.

(iii) Extraschedular

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The severity of the Veteran's service-connected hand disabilities are fully contemplated by the rating criteria.  His primary symptoms consist of bilateral hand pain, limited thumb movement, and  decreased grip strength/ weakness.  The evidence weighs against finding additionally disabling symptomatology beyond the contemplated symptoms.  The degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular  rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  




ORDER

A 20 percent disability rating for the left hand is granted beginning January 15, 2014; increased rating prior to January 15, 2014 is denied.

A rating in excess of 10 percent for a right hand disability is denied prior to January 15, 2014.


REMAND

An updated VA examination is needed for the right hand claim.  The last examination was taken in September 2011.  The Veteran's March 2012, June 2013, and January 2014 reports along with the January 2014 private medical records indicate that his right hand disability has increased since the last VA examination.  An updated VA examination is needed to ascertain the current restricted motion of the right hand with consideration to functional impairment.  

The Veteran asserts that he is unemployable due to his bilateral hand disability.  A VA examination is needed to ascertain the Veteran's employment capacity in light of his various service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify all medical treatment for his right hand disability since January 2014.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any request records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After associating any updated medical records, schedule the Veteran for a VA orthopedic/ TDIU examination to evaluate his right hand disability and assess whether his service connected disabilities in combination preclude employment for which his education and experience would otherwise qualify him.  A copy of the electronic claims and this Remand must be available and reviewed by the examiner.  

A complete clinical evaluation of the right hand must be conducted.  For all range of motion studies, the functional impairment from pain, weakness, flare-ups, etc. must be reported.

The examiner must also provide a medical opinion on whether it is more likely than (50 percent probability or greater) that the Veteran's service connected disabilities (Posttraumatic Stress Disorder (PTSD), coronary artery disease, bilateral hearing loss, each rated 30 percent disabling; diabetes and left hand disability, each rated 20 percent disabling; right hand and tinnitus, each rated 10 percent disabling) preclude employment consistent with the Veteran's work history and education.  Notably, the Veteran is a retired pilot and completed a college degree.  

The TDIU opinion must be made based upon the Veteran's service connected disabilities, work history, and educational accomplishments.  Age and non-service connected disabilities cannot be considered in the opinion.  The examiner must include a complete explanation to support his or her TDIU opinion.  

If the examiner cannot provide an opinion without resort to speculation, he or she must so state and report on whether there is any outstanding evidence that would facilitate a non-speculative medical opinion.  (The AOJ must conduct any additional development suggested by the examiner).    

3.  After completing all development required to adjudicate the Veteran's claims, re-adjudicate an increased rating for a right hand disability beginning January 15, 2014 and entitlement to TDIU.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


